DETAILED ACTION
Claims 1-13, 15-18 and 21-22 are pending as amended on 4 January 2022.

Response to Amendment and Arguments
Applicant’s amendment overcomes the rejection under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph of claim 6. The rejection has been withdrawn.
Applicant’s amendment to independent claim 1 introducing the limitation of applying  the treated petroleum product to   hydrotreating equipment distinguishes from Eydoux. The rejections over Eydoux,  Eydoux in view of Krull, Eydoux in view of Wright,  and Eydoux in view of Wright and further in view of Le have been withdrawn.

Allowable Subject Matter
Claims 1-13, 15-18 and 21-22 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIQUN LI whose telephone number is (571)270-7736. The examiner can normally be reached Monday-Friday 9:00 am -4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-2721302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/AIQUN LI/Ph.D., Primary Examiner, Art Unit 1766